DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, 3-15 and 17-20 are pending. Claims 2 and 16 are canceled. Claims 1, 3-4, 6-8, 11-15 and 18-20 are currently amended. 
Applicant’s amendments to the claims will overcome each and every claim objection, 112(b), 101 and 103 rejection previously set forth in the Non-Final Office Action mailed 03/18/2021.

Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed.
Examiner’s Statement for Allowance
The following is an examiner's statement of reasons for allowance:  After further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Hu (US Pub No. 2017/0208049) discloses a key agreement method for verification information.  The Hu, Abstract), Vieweg et al. (US Patent No. 6,748,082) discloses a simple, efficient and reliable introduction of a service key into a terminal is made possible by a method for introducing a service key into a terminal where the terminal can use the service key to decrypt service data transmitted in encrypted form from a central control station via a public communication channel.  The terminal stores a decoding key which is produced from an initialization value by a terminal programming device using an algorithm.  The central control station uses an algorithm corresponding to the algorithm and initialization value in the terminal programming device in order to produce a coding key matching the decoding key. The algorithm 10 having the same effect in the terminal programming device 7 and in the central control station 2 produces the same pairs of keys 13, 14 for the same initialization value 9.  In particular, it can contain a random number generator (RNG) 20.  With a specific initialization value at the input, such a random number generator 20 supplies a constantly identical output value (for this initialization value).  Such a random number generator can be used to generate two input numbers, for example, for a key generator.  If the key generator 21 is an RSA key generator, the random number generator Vieweg, Abstract), GOUGET et al. (US Pub No. 2016/0295404) discloses a remote server to send a request of authentication to the card reader through the mobile device, this request of authentication comprises the random value and a Mac value computed from the session integrity keys and at least one part of the random value, operating the card reader to increment a current predictable value and to compute the session encryption key and session integrity key from the received random value and the incremented current predictable value, operating the card reader to compute a Mac value from the computed session integrity key and the received random value and to authenticate the remote server by comparing the computed Mac value with the received Mac value, when the authentication of the remote server is successful, operating the card reader to update the current predictable value with the incremented current predictable value in its database (Gouget, pages 2-3, paragraphs 0036-0045), Gaonkar et al. (US Pub No. 2019/0372973) discloses a wireless network receives an association request sent by a node to associate with the network.  The association request comprises a media access control (MAC) address of the node.  The device obtains a serial number or manufacturer identifier of the node.  The device establishes a secure connection between the node and the network using a temporal pre-shared key (PSK) based on the serial number or manufacturer identifier of the node.  The device sends a second PSK to the node via the secure connection.  The second PSK is unique in the Gaonkar, Abstract), Brisson (US Pub No. 2013/0227286) discloses sending a secure encrypted communication between a first source computer and a second destination computer involves providing the source and destination computers each with an identical copy of a unique pre-distributed symmetric key and a first valid offset.  The destination computer sends the source computer a random, previously unused token of variable length from the pre-distributed key beginning at the destination computer's last valid offset.  The source computer generates the corresponding token from its last valid offset for the corresponding key in respect of the destination computer.  If the source authenticates the destination computer, the source and destination computers update their offsets independently and a communication is sent encrypted by the pre-distributed key (Brisson, Abstract) and ZENG et al. (US Pub No. 2020/0106775) discloses authenticating an accessing terminal and a system.  The method includes: receiving a connection request sent by the terminal, the connection request carrying first terminal operation information; obtaining pre-stored second terminal operation information, and matching the first terminal operation information with the pre-stored second terminal operation information according to a preset matching strategy; sending, when the terminal operation information matches the pre-stored second terminal operation information, authentication success information to the terminal, and establishing communication with the terminal (ZENG, Abstract), however, the prior art taken alone or in combination fail to teach or suggest “determining whether a source node address in the request for data transmission is an address in a pre-set set of MAC addresses; generating, by the target node, an authentication seed via a random number generator if the source node address is the address in the pre-set set of MAC addresses, transmitting the authentication seed to the source node, and encrypting the authentication seed based on a second encryption algorithm stored by the target node itself to generate a first authentication key; encrypting, by the source node, the authentication seed based on the second encryption algorithm stored by the source node itself to generate a second authentication key, and transmitting the second authentication key to the target node; comparing, by the target node, the first authentication key and the second authentication 16Attorney Docket No. 19WI0014US key; confirming that the authentication is passed, if the first authentication key matches the second authentication key” (as recited in claims 1 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/             Examiner, Art Unit 2437 

/KRISTINE L KINCAID/             Supervisory Patent Examiner, Art Unit 2437